 

Exhibit 10.1 

 

Execution Version

 

SHARE TRANSFER AGREEMENT

 

SHARE TRANSFER AGREEMENT (the “Agreement”), dated as of January 10, 2020, by and
between AXSOME THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
PFIZER INC. (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, in
consideration for entering into that certain License Agreement, by and between
the Company and the Investor, the Company agrees to issue to Investor 82,019
shares (the “Shares”) of the Company's common stock, $0.0001 par value per share
(the “Common Stock”), based on an assumed issuance price of $97.538001 per
share, which is the average closing price of the Company’s Common Stock on the
Principal Market for the ten (10) consecutive trading days immediately preceding
the date of this Agreement, for a total issuance value of $8,000,000.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.       CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)      “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(b)      “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(c)      “Confidential Information” has the meaning set forth in the License
Agreement.

 

(e)      “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(f)       “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(g)      “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(h)      “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(i)       “License Agreement” means that certain License Agreement, by and
between the Company and the Investor entered into on even date herewith.

 



 

 

 

(j)       “Lock Up Provisions” means the provisions attached hereto as Exhibit
C.

 

(k)      “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted primarily
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiaries operate that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, (C) any change arising in connection with earthquakes, hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, (F) any change resulting
from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (G) any change, in and of
itself, in the Company’s stock price or trading volume from and after the date
hereof (provided, however, that the facts and circumstances underlying any such
change may, except as provided in subsections (A), (B), (C), (D), (E) or (F) of
this definition, be considered in determining whether a Company Material Adverse
Effect has occurred), or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination.

 

(l)       “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(m)     “Principal Market” means The Nasdaq Global Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The Nasdaq Capital Market,
The Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
the NYSE Arca, the OTC Bulletin Board, or the OTCQX or the OTCQB operated by the
OTC Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

 

(n)      “SEC” means the U.S. Securities and Exchange Commission.

 

(o)      “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(p)      “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(q)      “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, including the Lock Up Provisions, and the License
Agreement and each of the other documents, certificates and instruments entered
into or furnished by the parties hereto in connection with the transactions
contemplated hereby and thereby.

 

(r)       “Transfer Agent” means American Stock Transfer & Trust Company, LLC,
or such other Person who is then serving as the transfer agent for the Company
in respect of the Common Stock.

 



-2-

 

 

2.       ISSUANCE OF COMMON STOCK.

 

(a)      Issuance of Common Stock. Subject to the terms and conditions set forth
in this Agreement, on the Effective Date of the License Agreement (“Closing
Date”), the Company shall issue or cause to be issued to the Investor 82,019
Shares, free and clear of all liens (other than liens imposed by applicable
securities laws or contained herein).

 

(b)      Deliveries at Closing. At the Closing, the Company shall deliver or
cause to be delivered to the Investor the following items:

 

(i)     evidence of the filing of the Listing of Additional Shares notification
to the Nasdaq Global Market as it relates to the Shares;

 

(ii)    a copy of the Irrevocable Transfer Agent Instructions;

 

(iii)   an opinion of DLA Piper LLP, counsel for the Company, addressed to the
Investor, and dated the Closing Date, in substantially the form attached hereto
as Exhibit D; and

 

(iv)  all such other documents, certificates and instruments as the Purchaser
may reasonably request in order to give effect to the transactions contemplated
hereby.

 

3.       INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Closing Date:

 

(a)      Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)      Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)      Information. The Investor understands that its investment in the Shares
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Shares including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Shares and (iii) has had an opportunity to ask questions of and receive answers
from the officers of the Company concerning the financial condition and business
of the Company and others matters related to an investment in the Shares.
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its representatives shall modify, amend or affect the Investor's
right to rely on the Company's representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
from its own independent advisors as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.

 



-3-

 

 

(d)      Acquisition for Investment. The Investor is acquiring the Shares solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with the distribution thereof. The Investor does not have a
present intention to sell any of the Shares, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of any of the
Shares to or through any Person.

 

(e)      No Governmental Review. The Investor understands that the Shares are
being offered and issued in reliance on a transactional exemption from the
registration requirements of United States federal and state securities laws and
the Company is relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the suitability of the Investor to acquire the Shares. The
Investor understands that no U.S. federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of an investment in the
Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

 

(f)       Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(g)       Residency. The Investor is a corporation existing under the laws of
Delaware with offices in the State of New York.

 

(h)       Rule 144. The Investor understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. The Investor acknowledges that it is
familiar with Rule 144 of the rules and regulations of the SEC, promulgated
pursuant to the Securities Act (“Rule 144”), and that the Investor has been
advised that Rule 144 permits resales only under certain circumstances. The
Investor understands that to the extent that Rule 144 is not available, the
Investor will be unable to sell any Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement. Following expiration of the Lock Up Period, provided the Investor
otherwise complies with the requirements of Rule 144, the Investor may request,
and the Company shall promptly (within two (2) business days) have its legal
counsel deliver an opinion to the Transfer Agent requesting removal of the
restrictive legend(s) appended to Investor’s book-entry statement(s) pursuant to
Section 6(c). Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company. By signing this Agreement, the Investor agrees to be bound
by the terms of the Lock Up Provisions.

 



-4-

 

 

4.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Closing Date:

 

(a)      Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. The Company has no Subsidiaries except as set forth on Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the year ended December 31,
2018.

 

(b)      Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Shares in accordance with the terms hereof and thereof, (ii) the execution and
delivery of this Agreement and each of the other Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Shares pursuant to
this Agreement, have been duly authorized by the Company's Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) this Agreement has been and each of the
other Transaction Document shall be on the Closing Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company on the Closing
Date, shall on the Closing Date constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies. Except as set forth in this Agreement, no other approvals
or consents of the Company’s Board of Directors, any authorized committee
thereof, and/or stockholders is necessary under applicable laws and the
Company’s Certificate of incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Shares.

 

(c)      Capitalization. The authorized capital of the Company, immediately
prior to the date hereof, consists of 150,000,000 shares of Common Stock,
36,933,217 of which were issued and outstanding, and 10,000,000 shares of
preferred stock, $0.0001 par value per share, none of which were issued and
outstanding. Immediately prior to the date hereof, (i) options to acquire
3,455,117 shares of Common Stock have been granted and are outstanding, and (ii)
3,193,988 shares of Common Stock remained available for future issuance to
directors, employees and consultants of the Company and its Subsidiaries.  As of
the Effective Date, warrants to purchase 69,656 shares of Common Stock were
issued and outstanding, consisting of 32,614 warrants with an exercise price of
$7.41 per share, 7,875 warrants with an exercise price of $3.06 per share and
29,167 warrants with an exercise price of $8.10 per share. Except as disclosed
in the SEC Documents (as defined below), (i) no shares of the Company's capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares as described in this Agreement and (vii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company's certificate of incorporation, as amended and as
in effect on the date hereof (the "Certificate of incorporation"), and the
Company's Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto that are not disclosed
in the SEC Documents.

 



-5-

 

 

(d)      Issuance of Shares. Upon issuance in accordance with the terms and
conditions of this Agreement, the Shares shall be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, and will be issued in compliance with all federal and state
securities laws, with the holders being entitled to all rights accorded to a
holder of shares of Common Stock. The Shares are being issued in accordance with
and in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act, and the rules and regulations promulgated
thereunder, including Regulation D (“Regulation D”), and/or upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the investments to be made hereunder.
Upon receipt of the Shares, the Investor will have good and marketable title to
such Shares.

 

(e)      No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares) will not (i) result in a violation of the Certificate of
incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries) or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the Closing
Date. Except as disclosed in the SEC Documents, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market, other
than notices with respect to listing of additional shares of Common Stock and
other routine correspondence. Except as disclosed in the SEC Documents, the
Principal Market has not commenced any delisting proceedings against the
Company.

 



-6-

 

 

(f)       SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable. None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
Except as set forth in the SEC Documents, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof. To the
Company’s knowledge, the SEC has not commenced any enforcement proceedings
against the Company.

 

(g)      Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2018, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 



-7-

 

 

(h)      Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's or its Subsidiaries' officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

(i)       Acknowledgment Regarding Investor's Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Shares. The Company further
represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)       No Integrated Offering. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Shares hereunder does not contravene the rules and regulations of the
Principal Market.

 

(k)      Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. Except as disclosed in the SEC Documents,
the Company and its Subsidiaries do not have any knowledge of any infringement
by the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others, and there is no claim, action or proceeding
being made or brought against, or to the Company's knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

 



-8-

 

 

(l)       Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)     Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(n)      Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)      Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)      Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 



-9-

 

 

(q)      Transactions With Affiliates.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)       Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of incorporation or the laws of
the state of its incorporation which is or could become applicable to the
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Shares and the
Investor's ownership of the Shares.

 

(s)      Disclosure.  Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, subject to terms, conditions and
restrictions relating to Confidential Information as set forth in the License
Agreement, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the SEC Documents.   
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof or in the
License Agreement.

 

(t)       Foreign Corrupt Practices.  Neither the Company, nor to the knowledge
of the Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 



-10-

 

 

(u)      DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)      Sarbanes-Oxley. The Company is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof.

 

(w)     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
not have any obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(w) that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

(x)      Investment Company. The Company is not required to be registered as,
and immediately following the Closing will not be required to be registered as,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(y)      Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

(z)      Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(aa)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company.

 

(bb)   Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

 



-11-

 

 

5.       COVENANTS.

 

(a)      Filing of Current Report. The Company agrees that it shall, within one
(1) business day of the Closing Date, file with the SEC a report on Form 8-K
relating to the transactions contemplated by, and describing the material terms
and conditions of, the Transaction Documents (the “Current Report”), provided
that all such filings shall be in accordance with the terms and conditions
relating to Confidential Information as set forth in the License Agreement.

 

(b)      Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investor. The Company shall take all such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to register or qualify (i) the issuance of the Shares to the Investor under
this Agreement and (ii) any subsequent resale of all Shares by the Investor, in
each case, under applicable securities or “Blue Sky” laws of the states of the
United States in such states as is reasonably requested by the Investor from
time to time, and shall provide evidence of any such action so taken to the
Investor.

 

(c)      Listing/DTC. The Company shall (a) take all actions that are necessary,
including providing appropriate notice to Nasdaq of the transactions
contemplated by this Agreement, for the Shares to be listed on the Nasdaq Global
Market and (b) comply with all listing, reporting, filing, and other obligations
under the rules of Nasdaq and of the SEC. The Company shall use commercially
reasonable efforts to maintain the listing of the Common Stock on the Principal
Market and shall comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules and regulations of the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would reasonably be expected to result in the delisting or suspension of
the Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5(c).
The Company shall take all action necessary to ensure that its Common Stock can
be transferred electronically as DWAC Shares.

 

(d)      Non-Public Information. Except as provided under the License Agreement
(including under Sections 4.3, 5.4 and 7.2 of the License Agreement), the
Company confirms that neither it nor any other Person acting on its behalf shall
provide the Investor or its agents or counsel with any information that
constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD.

 

(e)      Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(f)       Securities Law Compliance. The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale by the Company of the Shares contemplated by the
Transaction Documents. Without limiting the generality of the foregoing, neither
the Company nor any of its officers, directors or affiliates will take, directly
or indirectly, any action designed or intended to stabilize or manipulate the
price of any security of the Company, or which would reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

 

(g)      Integration. From and after the date of this Agreement, neither the
Company, nor any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on any of their behalf
will, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with other offerings of securities
by the Company in a manner that would require stockholder approval pursuant to
the rules and regulations of the Principal Market on which any of the securities
of the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(h)      Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under any
of the Transaction Documents to which it is a party, including, without
limitation, the obligation of the Company to deliver the Shares to the Investor
in accordance with the terms of this Agreement.

 



-12-

 

 

6.       TRANSFER AGENT INSTRUCTIONS; TRANSFER RESTRICTIONS.

 

(a)      Transfer Agent Instructions. On the Closing Date, the Company shall
issue to the Transfer Agent (and any subsequent transfer agent) instructions to
issue the Shares in accordance with the terms of this Agreement (the
“Irrevocable Transfer Agent Instructions”). All Shares to be issued to or for
the benefit of the Investor pursuant to this Agreement shall be issued to the
Invest in book-entry form and held in an account at the Transfer Agent. The
Company represents and warrants to the Investor that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 6 will
be given by the Company to the Transfer Agent with respect to the Shares.
Certificates and any other instruments evidencing the Shares shall bear a
restrictive legend pursuant to Section 6(c).

 

(b)      Transfer Restrictions. The Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of the
Shares other than pursuant to an effective registration statement or Rule 144 or
to the Company, the Company may require the Investor to provide to the Company
an opinion of counsel selected by the Investor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act and, as a
condition of such transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights and obligations
of the Investor under this Agreement

 

(c)      Legend. Each book-entry statement representing the Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

 

THE SECURITIES REPRESENTED BY THIS BOOK-ENTRY STATEMENT (THE “SECURITIES”) HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR AXSOME THERAPEUTICS, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

The above legend may only be removed by the Transfer Agent in accordance with
Section 3(i) hereof.

 



-13-

 

 

7.       CLOSING CONDITIONS

 

The obligation of the parties to on the Closing Date shall be subject to the
satisfaction or, where legally permissible, the waiver of each of the following
conditions:

 

(a)      The Investor shall have executed each of the applicable Transaction
Documents and delivered the same to the Company; and

 

(b)      The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date as though made at that time.

 

(c)      The Company shall have executed each of the applicable Transaction
Documents and delivered the same to the Investor;

 

(d)      The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, the portion of such representations and warranties so
qualified shall be true and correct without further qualification) as of the
date hereof and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

(e)      The Investor shall have received a certificate, executed by the CEO,
President or CFO of the Company, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

(f)       The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the Closing
Date, in the form attached hereto as Exhibit B;

 

(g)      The Company shall have issued the Irrevocable Transfer Instructions to
the Transfer Agent;

 

(h)      All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 



-14-

 

 

(i)       No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(j)       No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions;

 

(k)      No Person shall have commenced a proceeding against the Company
pursuant to or within the meaning of any Bankruptcy Law;

 

(l)       The Company, pursuant to or within the meaning of any Bankruptcy Law,
shall not have (i) commenced a voluntary case, (ii) consented to the entry of an
order for relief against it in an involuntary case, (iii) consented to the
appointment of a Custodian of it or for all or substantially all of its
property, or (iv) made a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due; and

 

(m)     A court of competent jurisdiction shall not have entered an order or
decree under any Bankruptcy Law that (i) is for relief against the Company in an
involuntary case, (ii) appoints a Custodian of the Company or for all or
substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary.

 

8.        MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state court located in the State of New York in the Borough of Manhattan and
federal court located in the Southern District of the State of New York for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and the other Transaction Documents and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 



-15-

 

 

(b)      Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)      Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)      Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)      Entire Agreement; Amendment. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements among the
Investor, the Company, their respective affiliates and Persons acting on their
behalf with respect to the subject matter hereof, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in the
Transaction Documents. No provision of this Agreement or the other Transaction
Documents may be amended other than by a written instrument signed by both
parties hereto.

 

(f)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt when
delivered personally; (ii) upon receipt when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 



-16-

 

 

 

If to the Company: Axsome Therapeutics, Inc. 200 Broadway, 3rd Floor New York,
New York 10038 Telephone: (212) 332-3241 Facsimile: (212) 320-6270 E-mail:
npizzie@axsome.com Attention: Nick Pizzie, Chief Financial Officer     With a
copy to (which shall not constitute notice or service of process): DLA Piper LLP
(US) 51 John F. Kennedy Parkway, Suite 120 Short Hills, New Jersey 07078
Telephone: (973) 307-3004 Facsimile: (973) 520-2551 E-mail:
emilio.ragosa@dlapiper.com Attention: Emilio Ragosa, Esq.     If to the
Investor: Pfizer Inc. 235 East 42nd Street New York, NY 10017 Attention: Vice
President, Corporate Development     With a copy to (which shall not constitute
notice or service of process): Pfizer Inc.235 East 42nd Street New York, NY
10017 Attention: Andrew J. Muratore, Esq. Telephone: (212) 733-7965 E-mail:
andrew.j.muratore@pfizer.com     If to the Transfer Agent: American Stock
Transfer & Trust Company, LLC 6201 15th Avenue Brooklyn, NY 11219 Telephone:
718.921.8300 Facsimile: 718.765.8782 Attention: Jordan Hirsch

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or email or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 



-17-

 

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and any permitted successors and assigns of the
Company. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and any permitted successors and assigns of the
Company and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)       Publicity. The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon the form and substance of, and shall
give reasonable consideration to all such comments from the Investor or its
counsel on, the Current Report and the Company’s initial press release
disclosing the Transaction Documents, if any, not less than one (1) business day
prior to the issuance, filing or public disclosure thereof. The Company agrees
and acknowledges that its failure to fully comply with this provision
constitutes a Material Adverse Effect. Investor shall not issue a press release
or any other public disclosure regarding this Agreement or the substance hereof
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)       No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys' fees and out of pocket expenses) arising in connection
with any such claim.

 

(l)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 



-18-

 

 

(m)       Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)       Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder. If this Agreement is placed by the
Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable costs and expenses including
reasonable attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(o)       Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

 

[SIGNATURE PAGE FOLLOWS]



-19-

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

  THE COMPANY:       AXSOME THERAPEUTICS, INC.         By: /s/ Herriot Tabuteau,
M.D.   Name: Herriot Tabuteau, M.D.   Title: Chief Executive Officer           
INVESTOR:       PFIZER INC.       By: /s/ Douglas Giordano   Name: Douglas
Giordano   Title: Senior Vice President

 



-20-

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Secretary’s
Certificate Exhibit C Lock Up Provisions Exhibit D Opinion of DLA Piper LLP

 





 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Share Transfer Agreement dated as of January 10,
2020, (the “Agreement”), by and between AXSOME THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and PFIZER INC. (the “Investor”). Terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Agreement.

 

The undersigned, Nick Pizzie, Chief Financial Officer of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.       I am the Chief Financial Officer of the Company and make the statements
contained in this Certificate;

 

2.       The representations and warranties of the Company are true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 of the
Purchase Agreement, in which case, such representations and warranties are true
and correct without further qualification) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date);

 

3.       The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

 

4.       The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ____ day of ________
__, 2020.

 

        Name: Nick Pizzie   Title: Chief Financial Officer

 

The undersigned as Secretary of AXSOME THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that Nick Pizzie is the duly elected, appointed,
qualified and acting Chief Financial Officer of the Company and that the
signature appearing above is his genuine signature.

 

      Name: Mark Jacobson   Title: Secretary

 





 

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Share Transfer Agreement dated as of January 10,
2020 (“Agreement”), by and between AXSOME THERAPEUTICS, INC., a Delaware
corporation (the “Company”), PFIZER INC. (the “Investor”), pursuant to which the
Company will issue to the Investor 82,019 shares (the “Shares”) of the Company's
common stock, $0.0001 par value per share (the “Common Stock”). Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Agreement.

 

The undersigned, _____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1.       I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.

 

2.       Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Charter”), in each case, as amended or restated through the date
hereof, and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.       Attached hereto as Exhibit C are true, correct and complete copies of
the resolutions duly adopted by the Board of Directors of the Company (or a duly
authorized committee thereof) by unanimous written consent on January 4, 2020.
Such resolutions have not been materially amended, modified or rescinded and
remain in full force and effect and such resolutions are the only resolutions
adopted by the Company’s Board of Directors (or a duly authorized committee
thereof) or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Purchase Agreement, or the issuance,
offering and sale of the Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

      Name: Mark Jacobson   Title: Secretary

 

 

The undersigned as Chief Financial Officer of AXSOME THERAPEUTICS, INC., a
Delaware corporation, hereby certifies that Mark Jacobson is the duly elected,
appointed, qualified and acting Secretary of the Company and that the signature
appearing above is his genuine signature.

 

      Name: Nick Pizzie   Title: Chief Financial Officer

 





 

 

EXHIBIT C

 

LOCK UP PROVISIONS

 

In recognition of the benefits conferred upon the undersigned, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pfizer Inc. (the “Investor”), in connection with that certain
Share Transfer Agreement, dated as of January 4, 2020 (the “Agreement”), by and
between the Investor and Axsome Therapeutics, Inc., a Delaware corporation (the
“Company”), hereby agrees that from the Closing Date of the Agreement and until
12 months thereafter (the “Lock Up Period”), the Investor will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
Shares acquired pursuant to the Agreement (the “Lock Up Shares”).
Notwithstanding the foregoing, the Lock Up Period shall expire upon the
consummation of a Change in Control transaction (as defined below). Except for
the Lock Up Shares, any shares of Common Stock or other securities convertible
into or exchangeable or exercisable for any shares of Common Stock acquired by
the undersigned after the Closing Date in the open market or otherwise will not
be subject to these provisions. All terms not otherwise defined herein shall
have the meaning accorded to them in the Agreement.

 

Nothing in these provisions shall prohibit (i) the transfer of Lock Up Shares to
any Affiliate (as defined below) of the Investor, provided that such transferee
agrees to be bound by the Agreement (including these provisions); or (ii) the
Investor from engaging in any hedging transactions or from otherwise hedging
directly or indirectly its economic exposure with respect to any portion or all
of the Lock Up Shares. As used herein, “Affiliate” means any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the Investor. For the purpose hereof the term “control” means the holding
of shares in excess of fifty (50%) of the voting securities of a corporate
entity.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Lock Up
Shares if such transfer would constitute a violation or breach of these
provisions. Notwithstanding the foregoing, the Company may, at the request of
the undersigned upon ten (10) days written notice to the Company, waive the Lock
Up Period.

 

As used herein, “Change in Control” shall mean the occurrence of either of the
following events to which the Company is a party: (i) a merger or consolidation
in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities are transferred to
a person or persons different from the persons holding those securities
immediately prior to such transaction; or (ii) the sale, transfer or other
disposition of all or substantially all of the Company’s assets in complete
liquidation or dissolution of the Company.

 

All authority herein conferred or agreed to be conferred and any obligations of
the Investor shall be binding upon the successors, assigns, heirs or personal
representatives of the Investor.

 

The investor understands that the Company is entering into the Purchase
Agreement and intends to enter into the License Agreement in reliance upon these
provisions.

 





 

 

EXHIBIT D

 

OPINION OF DLA PIPER LLP

 

See Attached.

 





 